     Case: 4:21-cv-00181-AGF Doc. #: 1 Filed: 02/12/21 Page: 1 of 3 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ALICE M. KOPP,                                   )
                                                 )
        Plaintiff,                               )        Case No.:     ________________
                                                 )
v.                                               )
                                                 )        Circuit Court of St. Louis County
WALGREEN CO.,                                    )        Case No.:      20SL-CC05560
                                                 )
        Defendants.                              )


                                NOTICE OF FILING REMOVAL

        COMES NOW Defendant Walgreen Co., and, pursuant to 28 U.S.C. §§ 1441 and 1446,

files this Notice of Removal to the United States District Court for the Eastern District of

Missouri, Eastern Division. In support of removal to this Court, Defendant states as follows:

        1.      This is a civil action that was originally filed on November 5, 2020, in the Circuit

Court of St. Louis County, Missouri, bearing Case Number 20SL-CC05560. In that action,

Plaintiff Alice M. Kopp seeks to recover from Defendant money damages for bodily injuries

allegedly suffered by Plaintiff as a result of a trip and fall.

        2.      This Court has original jurisdiction over that action under 28 U.S.C. § 1332(a),

and it is removable to this Court pursuant to 28 U.S.C. § 1441.

        3.      Plaintiff is a resident and citizen of the State of Missouri, and was so when she

filed the Petition and she ever since has been.

        4.      Defendant Walgreen Co., was, at the time the Petition was filed, and is now

incorporated in the State of Illinois, with its principal place of business in the State of Illinois,

and is a citizen and resident of the State of Illinois.
   Case: 4:21-cv-00181-AGF Doc. #: 1 Filed: 02/12/21 Page: 2 of 3 PageID #: 2




       5.      Therefore, the action is between parties of diverse citizenship.

       6.      Plaintiff’s Petition does not plead a specific dollar amount for damages other than

to allege that damages relating to bodily injury are expected to exceed $25,000, which is set forth

in the Prayer for Relief of Plaintiff’s Petition. At that time, the amount actually sought or in

controversy was uncertain. Then, on or about January 14, 2021, Plaintiff served her Answers to

Defendant’s First Set of Interrogatories, which made clear for the first time that Plaintiff is

seeking an amount in excess of $75,000, and specifically in excess of $100,000 (See Answer to

Interrogatory 21). A copy of Plaintiff’s Answers to Interrogatories is attached as Defendant

Walgreen Co.’s Exhibit A. This establishes, by a preponderance of the evidence, that the matter

in controversy, exclusive of interest and costs, exceeds the sum of $75,000.

       7.      Defendant Walgreen Co. was served with Plaintiff’s Answers to Defendant’s First

Set of Interrogatories on January 14, 2021, therefore this Notice of Removal is being timely

filed. See 28 U.S.C. § 1446(b)(1).

       8.      Because complete diversity of citizenship exists between Plaintiff and Defendant

and the amount in controversy exceeds $75,000, removal to this Court is proper pursuant to 28

U.S.C. § 1332 and 28 U.S.C. § 1441.

       9.      Defendant Walgreen Co., simultaneously with the filing of this removal, has

given written notice of the filing of this Notice of Removal to Plaintiff, and will file a copy of the

Notice of Removal with the Clerk of the Circuit Court of St. Louis County, Missouri.

       10.     All process, pleadings, and Orders that were filed in the state court action are

attached to this Notice of Removal as Defendant’s Exhibit B.




                                                  2
   Case: 4:21-cv-00181-AGF Doc. #: 1 Filed: 02/12/21 Page: 3 of 3 PageID #: 3




       11.     The Civil Cover Sheet required for removal of this action is attached to this

Notice of Removal as Defendant’s Exhibit C.

       WHEREFORE, Walgreen Co., requests that the above-referenced state court action be

removed from the Circuit Court of St. Louis County, Missouri to this Court, and that the Court

accept jurisdiction of the case.




                                                    /s/ Justin S. Chapell
                                            Justin S. Chapell (50954MO)
                                            BROWN & JAMES, P.C.
                                            800 Market Street, Suite 1100
                                            St. Louis, Missouri 63101
                                            (314) 242-5231
                                            Fax (314) 242-5431
                                            Email: jchapell@bjpc.com

                                            Attorneys for Defendant Walgreen Co.



                                   CERTIFICATE OF SERVICE

I hereby certify that on February 12, 2021, the foregoing was filed electronically with the Clerk
of Court to be served by operation of the Court’s electronic filing system upon the following:
Mr. Robert J. Radice, Horas, Radice & Associates, LLC, Attorneys for Plaintiff, 2123 Marconi
Avenue, St. Louis, Missouri 63110.

                                                    /s/ Justin S. Chapell

JSC:AML:maf:25472883.1




                                               3
